 



FORM
OF
LOCKUP AGREEMENT
October 15, 2006
Mercator Partners Acquisition Corp.
One Fountain Square
11911 Freedom Drive
Suite 1080
Reston, VA 20190
Ladies and Gentlemen:
     Reference is made to the Stock Purchase, dated May 23, 2006 (the “Stock
Purchase Agreement”), by and among Mercator Partners Acquisition Corp., Ltd., a
Delaware corporation (“Buyer”), Global Internetworking, Inc., a Virginia
corporation (“Company”), and each of the following persons: D. Michael Keenan
(“Keenan”), Todd J. Vecchio (“Vecchio”), and Raymond E. Wiseman (“Wiseman”),
such persons being all of the stockholders of the Company (each a “Stockholder”
and, collectively, the “Stockholders”). Capitalized terms used but not otherwise
defined herein shall have the meanings given them in the Stock Purchase
Agreement.
     As a condition to Buyer entering into the Stock Purchase Agreement and
consummating the transactions contemplated thereby, the undersigned Stockholder
has agreed to restrict the sale and transfer of certain shares of Buyer Common
Stock issuable to such Stockholder pursuant to the terms of this Lockup
Agreement (this “Agreement”). Accordingly, the undersigned Stockholder hereby
agrees as follows:
     1. Transfer Restrictions. The undersigned agrees that, except as expressly
permitted by this Agreement, and subject to any other restrictions on the
Transfer (as defined below) of shares of Buyer Common Stock issuable to such
Stockholder pursuant to the Stock Purchase Agreement (the “Additional Transfer
Restrictions”), the undersigned will not, directly or indirectly, offer to sell,
contract to sell or otherwise sell or dispose of, or enter into any other
transaction which is designed to, or might reasonably be expected to, result in
the transfer (whether by actual transfer or effective economic transfer due to
cash settlement or otherwise) of any right, title or interest in or to any of
sell, transfer, pledge, hypothecate or otherwise dispose of, or reduce the
undersigned’s interest in or risk relating to (hereinafter referred to as a
“Transfer”), any shares of Buyer Common Stock: (i) issued to the undersigned in
connection with the Stock Purchase (as defined in the Stock Purchase Agreement)
in accordance with the terms of the Stock Purchase Agreement; or (ii) otherwise
acquired or beneficially owned by the undersigned as a result of the
transactions contemplated by the Stock Purchase Agreement including, but not
limited to, Class W Warrants, Class Z Warrants (or shares of Buyer Common Stock
issued upon exercise of the Class W Warrants or Class Z Warrants) (collectively,
the “Lockup Shares”).

 



--------------------------------------------------------------------------------



 



2.   Release of Lockup Shares from Transfer Restrictions. The Lockup Shares
shall be released from the restrictions on Transfer set forth in Section 1 of
this Agreement, and may be Transferred by the undersigned (subject to any other
applicable restrictions on Transfer) as follows:

  (a)   For the period commencing on the Effective Time (as defined in the Stock
Purchase Agreement) and terminating on the date which is six (6) months
subsequent to the Effective Time, the undersigned may not transfer any Lockup
Shares.     (b)   For the period commencing on the date which is six (6) months
and one (1) day after the Effective Time and terminating one (1) year and six
(6) months subsequent to the Effective Time, the undersigned may Transfer no
more than fifty percent (50%) of that number of Lockup Shares that would be
saleable by the undersigned pursuant to the provisions of Rule 145 in any
consecutive three (3) month period; provided however, for purposes of applying
Rule 145, subsection (d)(2) thereof shall be deemed amended by substituting
eighteen (18) months for one (1) year therein.     (c)   Thereafter, subject to
applicable securities laws, there will be no limitation on the undersigned’s
ability to Transfer the Lockup Shares.

3.   Required Legends. The certificate(s) evidencing the Lockup Shares will
include, in addition to any other required legends, a legend substantially
similar to that set forth below, which the undersigned has read and understands:

THESE SECURITIES ARE SUBJECT TO A LOCKUP AGREEMENT, DATED AS OF OCTOBER 15,
2006, BETWEEN THE HOLDER HEREOF AND MERCATOR PARTNERS ACQUISITION CORP. WHICH
RESTRICTS THE TRANSFER OF SUCH SECURITIES. A COPY OF SUCH AGREEMENT MAY BE
OBTAINED AT NO COST BY WRITTEN REQUEST MADE BY THE HOLDER OF RECORD OF THIS
CERTIFICATE TO THE SECRETARY OF MERCATOR PARTNERS ACQUISITION CORP.
Upon release of any Lockup Shares from the restrictions on Transfer in
Section 1, Buyer shall cause to be issued to such holder a certificate
representing such shares without the foregoing legend within ten (10) Business
Days following receipt of a written request of the holder of a certificate
representing Lockup Shares so released.

4.   Stop Transfer Orders. Buyer may, from time to time, make stop transfer
notations in its records and deliver stop transfer instructions to its transfer
agent to the extent Buyer reasonably considers it necessary to ensure compliance
with the terms of this Agreement, the Securities Act and any applicable state
securities laws.

2



--------------------------------------------------------------------------------



 



5.   Miscellaneous.

  (a)   Notices. All notices or other communications which are required or
permitted hereunder shall be in writing and sufficient if delivered personally
or sent by nationally-recognized overnight courier or by facsimile, with
confirmation as provided above addressed as follows:

  (i)   if to Buyer, to:         Mercator Partners Acquisition Corp.
One Fountain Square
11911 Freedom Drive
Suite 1080
Reston, VA 20190         with a copy to (which shall not constitute notice):    
    Greenberg Traurig
1750 Tysons Boulevard
Suite 1200
McLean, VA 22102
Attention: Mark J. Wishner
Facsimile: (703) 714-8359     (ii)   if to the undersigned, to the address set
forth on the signature page hereto,

      or to such other address as the party to whom notice is to be given may
have furnished to the other party in writing in accordance herewith. All such
notices or communications shall be deemed to be received (i) in the case of
personal delivery, on the date of such delivery, (ii) in the case of
nationally-recognized overnight courier, on the next business day after the date
when sent and (iii) in the case of facsimile transmission, upon confirmed
receipt.     (b)   Entire Agreement. This Agreement embodies the entire
agreement and understanding between the parties hereto with respect to the
subject matter hereof and supersedes all prior oral or written agreements and
understandings relating to the subject matter hereof. No statement,
representation, warranty, covenant or agreement of any kind not expressly set
forth in this Agreement shall affect, or be used to interpret, change or
restrict, the express terms and provisions of this Agreement.     (c)  
Amendment, Modification and Waiver. This Agreement shall not be altered or
otherwise amended except pursuant to an instrument in writing signed by the
parties hereto. Any party to this Agreement may waive in writing any obligation
owed to it by any other party to this Agreement. The waiver by any party hereto
of a breach of any provision of this Agreement shall not operate or be construed
as a waiver of any subsequent breach.

3



--------------------------------------------------------------------------------



 



  (d)   Benefits of Agreement. All of the terms and provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors, heirs, executors, administrators and permitted assigns.
This Agreement may not be assigned by the undersigned without the prior written
consent of Buyer, and any such assignment shall be made only in accordance with
applicable laws and any such consent.     (e)   Governing Law. This Agreement
shall be governed by and construed in accordance with the laws of the
Commonwealth of Virginia without reference to its conflicts of laws provisions.
The parties irrevocably and unconditionally submit to the exclusive jurisdiction
of the federal and state courts sitting in the Commonwealth of Virginia over any
suit, action or proceeding arising out of or relating to this Agreement. The
parties irrevocably and unconditionally waive any objection to the laying of
venue of any such suit, action or proceeding brought in any such court and any
claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum. The parties agree that a final judgment
in any such suit, action or proceeding brought in any such court shall be
conclusive and binding upon the parties and may be enforced in any other courts
to whose jurisdiction other parties are or may be subject, by suit upon such
judgment.     (f)   Severability. In the event that any court of competent
jurisdiction shall determine that any provision, or any portion thereof,
contained in this Agreement shall be unenforceable in any respect, then such
provision shall be deemed limited to the extent that such court deems it
enforceable, and as so limited shall remain in full force and effect. In the
event that such court shall deem any such provision, or portion thereof, wholly
unenforceable, the remaining provisions of this Agreement shall nevertheless
remain in full force and effect.     (g)   Interpretation. The parties hereto
acknowledge and agree that: (i) each party and its counsel have reviewed the
terms and provisions of this Agreement; (ii) the rule of construction to the
effect that any ambiguities are resolved against the drafting party shall not be
employed in the interpretation of this Agreement; and (iii) the terms and
provisions of this Agreement shall be construed fairly as to the parties hereto
and not in favor of or against any party, regardless of which party was
generally responsible for the preparation of this Agreement. Whenever used
herein, the singular number shall include the plural, the plural shall include
the singular, the use of any gender shall include all persons.     (h)  
Headings and Captions. The headings and captions of the various subdivisions of
this Agreement are for convenience of reference only and shall in no way modify
or affect the meaning or construction of any of the terms or provisions hereof.
    (i)   Counterparts. This Agreement may be executed in any number of
counterparts by original or facsimile signature, each such counterpart shall be
an original

4



--------------------------------------------------------------------------------



 



      instrument, and all such counterparts together shall constitute one and
the same agreement.

[Remainder of Page Intentionally Left Blank]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has duly executed this Lockup Agreement
as of the day and year first above written.

                                     

     The foregoing Lockup Agreement is hereby accepted.

            MERCATOR PARTNERS ACQUISITION CORP.
      By:   /s/ Rhodric C. Hackman         Rhodric C. Hackman, President       
     

6